ICJ_032_PassageIndianTerritory_PRT_IND_1957-11-26_JUD_01_PO_01_EN.txt. 154

DISSENTING OPINION
OF VICE-PRESIDENT BADAWI
{Translation ]

I am in agreement with the decisions of the Court on Objections 1,
3, 4 and 5, without, however, subscribing to certain aspects of the
reasoning for those decisions.

I regret, however, that I cannot concur in the decisions relating
to Objections 2 and 6, which I consider well-founded. Each of these
Objections would be sufficient in itself to exclude the jurisdiction
of the Court to deal with the dispute relating to right of passage.

*
+ *

The Second Objection relates to the premature filing of the
Portuguese Application of December 22nd, 1955.

The Portuguese Declaration was deposited with the Secretary-
General on December 19th, but the Full Powers of the representative
of that State were signed at Lisbon only on the 2oth and were
transmitted to the Secretary-General only on the 21st.

Therefore, although the Declaration was submitted on Decem-
ber 19th, it was properly deposited only on the atst.

But the Application to the Court was filed on December 22nd.
The Government of India, as a result of its own investigations, was
able to discover the existence of the Declaration towards the end
of December, but the Secretary-General did not transmit it to the
States until January 1956 (the roth).

India bases its Objection on the lack of equality, mutuality and
reciprocity, but these bases are for India but the consequences of
the consensual character of the Declarations. In my opinion, these
consequences do not furnish any additional force to the argument
based on that consensual character. I shall, therefore, confine
myself to this consensual character, the basis of this Objection.

It is generally recognized that a State can be brought before an
international tribunal only with its consent. The system of Declara-
tions, however ingenious it may be as a means of overcoming certain
hesitations and of finding a practical and variable formula for the
acceptance of the jurisdiction of the Court without a rule which
is directly and uniformly binding, is none the less based on the
idea of consent.

When Article 36 of the Statute uses the words ‘‘ipso facto and
without special agreement’’, it stresses the conventional character
of Declarations and it confirms that character by the expression
“in relation to any other State accepting the same obligation”.
These words make it quite impossible to attribute to a Declaration
by itself a unilateral character and a binding effect on this ground.

33
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 155

It has been said that the Court has, in certain passages in its
decisions, described Declarations as unilateral acts, but an examina-
tion of these passages shows that this description in no way signifies
that a Declaration by itself and of its own force binds other States.
The Court was simply indicating that for the purpose of interpreting
such Declarations their unilateral origin should be taken into
consideration,

Portugal, moreover, does not contest the consensual character
of the legal relationship which is formed between States which have
subscribed to Declarations accepting the compulsory jurisdiction
of the Court. But it has argued that what creates the consensual
bond between these States is the coinciding of their Declarations,
or, more accurately, the provision of Article 36, paragraph 2, which
establishes a reciprocity of rights and obligations as between the
States accepting the same obligation. But that reciprocity cannot
create the agreement. It may define its extent. But what creates
the agreement here, as in every other meeting of wills, is always
the basic idea of offer and acceptance.

Indeed, any Declaration can be analysed only into an acceptance,
by the State depositing it, of the Declarations of those States which
have preceded it and into an offer by it to them. This analysis is
particularly evident when the new Declaration contains new
reservations.

But whichever, in this analysis, is the State which offers and
that which accepts, it is essential in each case that the offer should
be accepted by the State to which it is addressed. This acceptance,
even though it be regarded as delimited by reciprocity, is none the
less indispensable. It must exist, for it is the basis of the resulting
obligation upon these States to submit to the jurisdiction of the
Court. It matters little whether the acceptance be actual or
constructive, on the basis of a legal interpretation that commu-
nication is equivalent to acceptance, it must always be recognized
as the only foundation for the jurisdiction of the Court.

*
* *

It goes without saying that the Secretary-General is not the
ultimate recipient of the Declaration, which is deemed to be
addressed or notified by the State making it to the other States
which have already accepted the compulsory jurisdiction, so that
a binding contract may be formed between them.

The notification of Declarations to the Secretary-General, or
their deposit with him and his obligation to communicate them
to other States, are merely intended to take the place of direct
communications. The Secretary-General is thus a mere depository
entrusted with the duty of bringing the Declarations to the
knowledge of the other States. By channelling these communi-
cations through the office of the Secretary-General, the Statute

34
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 156

was simply seeking to ensure communication in an efficient and
regular way. This communication constitutes a special obligation
of the Secretary-General which is provided for by Article 36 of
the Statute.

Translated into legal terminology, the system of Declarations
constitutes a contract by correspondence between the declarant
State and the other States through the agency of the Secretary-
General as an intermediary who, in these cases, constitutes a stage
in the transmission. Counsel for Portugal indeed recognized the cor-
rectness of this legal construction, but he contended that the con-
tract was formed by the mere deposit with the Secretary-General.

It is necessary in this connection to recall that every Declaration
is itself an acceptance and an offer. The offer by Portugal, contained
in its Declaration and addressed to the other States, had not been
accepted by India or, indeed, communicated to India.

*
6 *

With regard to the formation of contracts by correspondence,
municipal legal systems adopt different positions. Some adopt the
declaration theory; others the dispatch theory. Still others take
the view that the contract is concluded at the time and place where
the author of the offer becomes aware of its acceptance, and there
is the further view, which is that of the French Cour de Cassation,
that it is a question of fact which has to be decided in the light
of the circumstances of each case.

Portugal contends that Article 36 of the Statute is silent on this
point but, being obliged to recognize the consensual character of
Declarations as a tacit implication of the system, it seeks to explain
the expression of consent as between States by the mere coinciding
of their Declarations. But, in fact, this coincidence is often lacking
and, in any event, it constitutes only the measure and the extent
of the respective obligations of the States.

It is true that the point is a new one and one for which there is
no precedent. Generally speaking, the point has not been dealt
with either in the writings of publicists or in judicial decisions.
The present case reveals the desire that was felt to spring a surprise
and thus to avoid the possibility of abrogation of or exclusion
from a Declaration. But it fails wholly to satisfy the minimum
conditions required for the formation of a contract.

Since the Declaration was deposited with the Secretary-General
on the eve of the Application, it would have been impossible to
suppose that it would be transmitted to the other States within
24 hours. The position therefore is the same as if the Declaration
had not been made.

It is unnecessary and would indeed be useless to discuss the
question of the moment at which consent may be said to exist,
at which a contract may be regarded as having been formed between

35
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 157

the declarant State and the other States. Whatever that moment
may be, the position in the present case is that, in any event, and
whatever criterion or moment may be adopted with regard to the
formation of a contract by correspondence, it was prior to that
moment. The present case is similar to one in which there is an
offer which has not yet been dispatched.

ok
* *

In relying upon Article 36, paragraph 2, of the Statute to say
that a Declaration produces its effects immediately and makes it
permissible to seise the Court the day after it is deposited, the
Court puts the emphasis on the expression ‘‘zfso facto’’, ‘de plein
droit”, but. by isolating that expression from the following expres-
sion ‘‘and without special agreement”, which completes it, the
complete idea contained in the Statute has been dismembered and
disregarded. What the Statute sought to provide was that there
should be no need, for the acceptance of the jurisdiction of the
Court, of a special agreement (I stress the word “‘special’’) between
each State and the other States. However, since submission to an
international tribunal is essentially and pre-eminently conventional
in character, such submission, in accordance with the Statute,
is to result zpso facto from the convention which comes into being
between the declarant State and the other States by the exchange
of Declarations between them—an exchange the operation of which
is ensured by the Statute through a dual obligation: that of the
declaring State to deposit it with the Secretary-General and that
of the latter to communicate it to the other States. The notion of
a convention has thus been strictly observed both in substance
and in form in the Optional Clause system.

But would it have been possible to preserve this idea without
the operation of the classical notion of offer and acceptance? It is
obvious that the authors of the Statute could not have brought
about innovations in legal concepts. But apart from this classical
mechanism, there remains only the theory of the declaration of the
will and that of the contract by accession in which the dual elements
of offer and acceptance become merged. Very few legal systems,
however, recognize the first theory, whereas the second has no
points of analogy with the Optional Clause.

Indeed, whereas the essential feature of the ‘‘adherence” or
“accession” contract is uniformity, that of Declarations is variety
and diversity. Each Declaration expresses the conditions, the
purposes and the policy of the State which makes it. Furthermore,
in “adherence contracts” one of the parties in fact is in a position
in which it is impossible to discuss the terms of the contract. It is
obliged to contract and gives its adherence to the all powerful will
of the other. In this category are included, inter alia, contracts of

36
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 158

service, contracts for transport and for insurance. What analogy
can there be between such contracts and Declarations accepting
jurisdiction ?

*
* *

Reference has also been made to the case of collective or multi-
lateral conventions in which a State, by acceding thereto, assumes
by its mere act of accession the capacity of a party to the convention,
benefiting from the rights conferred by the convention and subject
to the obligations which it prescribes independently of acceptance
by other States. But the position in this case is no different from
that referred to in ‘‘adherence contracts’? under municipal legal
systems, since the convention is accepted as a whole—as it stands
—and since indeed it remains open to accessions by the will of
its signatories.

Reliance has, however, been placed upon the Opinion of the
Court of May 28th, 1951, on Reservations to the Convention on
the Prevention and Punishment of the Crime of Genocide. But, in
the first place, this Opinion does not deal with the rule relating to
adherence to collective conventions; furthermore, the Opinion
recognizes that a given reservation is valid only if it is accepted by
every one of the contracting parties and that this conception,
directly inspired by the idea of contract, constitutes an undeniable
principle. Moreover, the Opinion given by the Court was expressly
limited to the Genocide Convention itself.

Furthermore, the Optional Clause system established by Article 36
of the Statute has nothing in common with a collective convention.
It is concerned with individual Declarations, varying considerably
in character, which, combined together by means of their mutual
exchange, constitute conventions which are equally variable and
limited by reciprocity.

Reference has been made to the practice of States which denounce
and renew their Declarations in the belief that both their denun-
ciation and their renewal take immediate effect, and, in particular,
the contrast has been pointed out between the attitude and the
contentions of India with regard to the premature character of the
Application and the formula adopted by that State with reference
to its denunciation of January 7th, 1957, of its own Declaration,
a denunciation which was to take immediate effect; and it has
been argued that what applies to the denunciation of the Indian
Declaration should likewise apply to the Portuguese Declaration.

But it is more than doubtful, in my opinion, whether the word
“gmmediate’’ can have the effect of eliminating the consensual

37
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 159

notion in respect of the denunciation of the contract by which
the jurisdiction of the Court is accepted.

In the case both of the formation of this contract and of its
denunciation, the same rules relating to the necessity for acceptance
should be applied.

*
* *

I therefore consider that the juridical construction which both
takes into account the factual elements of the dispute submitted to
the Court and is in conformity with the Statute, does not make it
possible to say that any agreement existed between Portugal and
India with regard to acceptance of the jurisdiction of the Court.
It would follow that the Court is without jurisdiction to deal
with the Application of December 22nd, 1955, on the basis of
the Second Objection.

*
* *

The Sixth Objection is based upon the provision relating to
disputes arising after February 5th, 1930, with regard to situations
or facts subsequent to that date; it is an objection rafione temporis.

I shall disregard the first phase in which this Objection bore a
certain relationship of dependence with the Fifth Objection and in
which the scope of the Objection was vague, imprecise and hypo-
thetical, and I shall confine myself to the final form of the Objection,
the form in which it was put forward in the oral reply. In this
phase, as in the earlier ones, both Parties relied upon the Judgments
in the Phosphates case and in the Electricity Company of Sofia case,
and each relied upon the words used by the Permanent Court in
the two decisions regarding the situation which it described as the
source of the dispute.

In both the Phosphates case and the Electricity Company of Sofia
case, there was a clear distinction between the dispute and the
situation. In the Phosphates case, both the dispute and the situation
which gave rise to it were, in the view of Italy, unlawful acts. But
the Court traced back the situation, which gave rise to the conflict,
to 1920, the date of the dahir establishing the phosphate monopoly,
and it held itself without jurisdiction because that date was prior
to the date of the ratification of the Declaration.

In the Electricity Company of Sofia case, the Bulgarian Govern-
ment sought to trace back the dispute to an earlier date, namely,
that of the arbitral awards made prior to the Declaration, in which
case the Court would have been without jurisdiction; but the
Court found that the awards had been recognized by both parties
as being binding and that the question of their application after
the date of the Declaration was the source of the disputes.

38
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 160

In the present case, in spite of the fact that India claims that
the dispute was prior to 1930, its real date is 1954. This is the date
contended for by Portugal and it was at the end of July of that
year that it became crystallized.

But what is the fact or the situation which can be regarded as
the source of the dispute? Portugal, in the last phase of the oral
arguments, expressed the view that ‘They are those which were
constituted by the interruption of communications with the encla-
ves, brought about by the act of the Indian Union in 1954, and by
the continuance of that state of affairs. At a given moment India
decided to prevent access by Portugal to its enclaves and put that
decision into effect” (p. 236 of the Oral Proceedings volume).

In an earlier phase, Portugal stated: “It is well known how this
dispute came into existence. In its Notes of February 27th, 1950,
and of January 14th and May Ist, 1953, the Indian Union
manifested its claim to put an end to the sovereignty of Portugal
over its territories in the Hindustan Peninsula by absorbing these
territories. These Notes—as stated in paragraph 30 of the Memorial
—-constitute the ‘prelude to the events which are the basis of the
present action’.”’ (Same volume, p. 117.)

According to this argument, the situation began in 1950 and
gave rise to the dispute of 1954.

In the view of India, the situation must be traced back to 1818
and is consequently prior to 1930.

Before examining the Indian argument, it should be said that
one cannot avoid the conclusion that Portugal is confusing the
dispute and the situation. The fact that there is a culminating
point in the dispute, namely, 1954, does not mean that it does
not consist of more than one phase, and it was Portugal, in its
first oral argument, which described the 1950 and 1953 Notes as
“the prelude to the events which are the basis of the present
action”. To include within the words “facts and situations’ the
developments of the dispute would be to distort the meaning of
those words. The dispute had already begun in 1950 and since it
is both a political and legal dispute, it took various forms and
passed through several stages.

In so far as India is concerned, since what is involved is merely
passage on sufferance, the difficulties and obstacles which that
country inflicted on Portugal, which began in 1950 and culminated
in 1954, are but progressive manifestations of the dispute which
constitute the dispute from its beginning until its end, and not the
situation which gave rise to the dispute.

In the view of India, the facts and situations which gave rise to
the dispute are those preceding the period 1950-1954, which go
back into the past, to 1818, that is to say, the whole period during
which passage was exercised.

It is out of this situation, with its ambiguous and equivocal
character, that the dispute provoked by the measures taken in

39
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) _IOI

1954 arose. What is here involved is a factual situation: the
authorization of passage which was differently understood by each
of the Parties: by India, as on sufferance or as an act of grace, and
by Portugal, as a right. In reality, the situation is one susceptible
of two interpretations. The exercise of passage would not be
incompatible with either of those interpretations. In the actual
conditions in which it was exercised, that is, by means of separate
authorizations, it would appear rather to have been permitted on
sufferance. Considered as a right, various elements of a right would
appear to be lacking.

Indeed, the fragmentary and individual character of the requests
for authorization in respect of each transport, subject to the discre-
tion of the authority to which the requests were addressed, would
prima facie exclude the conclusion that any general right did exist,
and would likewise exclude the possibility that by the repetition of
these authorizations a right of passage came into being. The right
to refuse passage on any or every occasion is to be assumed from
the necessity for a request.

However that may be, the situation which existed before 1930
was identical with that which existed afterwards, an equivocal
situation which gave rise to the dispute of 1954, when India took
the view that certain political circumstances justified it in finally
refusing further to extend this sufferance. The lengthy duration of
this sufferance has no bearing upon the character of this passage
since, in the absence of any express recognition of right during
this long period, there was no change in the equivocal position.

It matters little whether a dispute has or has not arisen expressly
with regard to that situation, the priority of date is referable only
to the situation and not to the dispute. The Declaration does not
say ‘concerning prior disputes” but ‘‘prior situations or facts’.
It is therefore applicable even if those facts or situations have
never given rise to differences between the Parties.

*
* *

The fact remains that this situation was prior to 1930, and
whatever may be the validity and weight of the arguments adduced
by Portugal in support of its conception of this passage as a right,
the mere probability of India’s conception of passage as on suffer-
ance would be sufficient to justify the objection vatione temporis.

Even if it should appear on examination that the view which
Portugal has formed or the legal construction which it puts upon
this situation is correct, that would in no way alter the fact that
the situation existed prior to 1930 and that fact, by itself, and irre-
spective of the merits of the question, is sufficient to exclude the
dispute from the jurisdiction of the Court.

In the Phosphates in Morocco case, the Court considered it suf-
ficient as a reason for holding itself without jurisdiction that the

40
RIGHT OF PASSAGE {DIss. OP. OF VICE-PRES. BADAWI) 162

act, which was the subject of the dispute between France and
Italy, was merely the application of a dahir of 1920, that is, a date
earlier than the ratification of the French Declaration, and held
that it was unnecessary to consider whether the dahir was or was
not contrary to the international obligations assumed by France.

It follows that even if Portugal could succeed in showing that it
did in reality enjoy a right, that possibility is wholly unconnected
with the Sixth Objection. If the Court had rejected that Objection,
it would have given retroactive effect to the Indian Declaration
and would thus have adjudicated upon a situation some two
centuries old.

*
* *

It is of interest in this connection to recall what the Permanent
Court said in the Phosphates case as an explanation of the raison
d’être of this objection ‘‘rafione temporis” :

“Not only are the terms expressing the limitation rafione temporis
clear, but the intention which inspired it seems equally clear: it was
inserted with the object of depriving the acceptance of the compul-
sory jurisdiction of any retroactive effects, in order both to avoid, in
general, a revival of old disputes, and to preclude the possibility
of the submission to the Court by means of an application of situa-
tions or facts dating from a period when the State whose action
was impugned was not in a position to foresee the legal proceedings
to which these facts and situations might give rise” (p. 24).

*
* *

The facts and situations referred to in the Sixth Objection are
not the same as the grounds on which the applicant relies, and the
argument that the general principles of law and general custom
are above and beyond dates is of no relevance in the present case.

These principles and custom do not constitute a situation. They
might be a justification for a situation. But what is relevant
to this Objection is priority of date, not legality. The fact or
situation which is the source of a dispute has a causal connection
with that dispute. Legal grounds have not, and cannot have, any
such connection.

+
* *

The Court has decided to join this Objection to the merits. This
joinder is said to be justified, on the one hand, by the connection
between the facts relevant thereto and those relevant to the Fifth
Objection, and, on the other hand, by the need to have further
clarification of the origins of the dispute.

4I
RIGHT OF PASSAGE (DISS. OP. OF VICE-PRES. BADAWI) 163

But, in the first place, this Objection is distinct from and inde-
pendent of the Fifth Objection, and the facts which make up its
elements have nothing in common with those pertaining to the
Fifth Objection.

In the second place, in order to uphold this Objection, it is
necessary only to perceive the relationship between the present
dispute and a prior situation said to have given rise to it. But the
elements of this relationship are to be found in the documents now
before the Court and they have been sufficiently discussed by the
Parties. There is no need, in order to reach a conclusion with regard
to this relationship, to accumulate facts or to discover any new
facts.

In view of all these considerations, J am of opinion that the
source of the dispute is the ambiguous and equivocal situation,
resulting from a system of individual authorizations depending
upon the discretion of the authority granting them, which was
understood in different ways by the two Parties. This situation
was determined or influenced by political considerations. The dis-
pute arose when, as a result of changed political circumstances,
India decided to refuse to continue these authorizations.

This situation having existed since the beginning of the last
century, I consider the Objection to be justified and the Court to
be without jurisdiction to deal with the dispute.

(Signed) A. BADAWI.

42
